Campbell, J.
In each of these cases the county treasurer holds and refuses to pay over to relator money received under protest from parties paying taxes under the Liquor Law of 1879, and the ground of protest in each case is the supposed invalidity of the constitutional amendment of 1875, removing the prohibition against licenses.
These causes were submitted with that of Westinghausen v. People, ante p. 265, in which we have determined that the amendment was lawfully submitted and adopted, and has become a part of the Constitution. It follows that the money in each case is lawfully in the treasurer’s hands, and that he cannot withhold it from the municipalities, on whose behalf these applications are made.
A mandamus must issue in each case, but without costs, although we think the course of the officer in withholding •the money is not proper.
The other Justices concurred.